Citation Nr: 1422127	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-40 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether an August 1985 rating decision that denied service connection for scoliosis with absence of left Achilles reflex should be revised or reversed on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

FINDINGS OF FACT

1.  In an August 1985 rating decision, VA denied service connection for scoliosis with absence of left Achilles reflex.

2.  The correct facts, as they were known in August 1985 were accurately reported, and the statutory or regulatory provisions extant at the time, were correctly applied.

3.  There was a tenable basis to support the RO's August 1985 determination.


CONCLUSION OF LAW

The August 1985 rating decision that denied service connection for scoliosis with absence of left Achilles reflex was not clearly erroneous.  38 U.S.C.A. §§ 1131, 5109A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104(a), 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In its August 1985 rating decision, VA denied service connection for scoliosis with absence of left Achilles reflex.  In challenging the determination, the Veteran essentially charges that service connection should have been granted based on the evidence of record at the time of the August 1985 rating decision.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

As a threshold matter, the Board finds that the argument advanced by the Veteran alleges clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  The Board will therefore adjudicate the merits of his appeal.

VA regulations applicable at the time of the August 1985 rating decision provided that basic entitlement to disability compensation could be established for a disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C. § 310 (West 1982); 38 C.F.R. § 3.303 (1985).  Determinations as to service connection were to be based on a review of the entire evidence of record in the individual case with due consideration extended to the defined and consistently applied policy of the VA to administer the law under a broad and liberal interpretation consistent with the facts shown in each case.  

The August 1985 rating decision addressed the evidence of record including the Veteran's service treatment records and post-service VA treatment records.  At the time of the August 1985 decision, the rating board was also permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the August 1985 determination and, as a signatory the determination, affirmed his agreement with the finding that the Veteran's absence of a left Achilles reflex did not, absent any other objective or consistent subjective symptoms, represent a chronic disability acquired during service.  MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); affirmed Macklem v. Shinseki, 446 Fed. Appx. 310 (Fed. Cir. 2012); Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  Thus, because the Court has long held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, see Baldwin v. West, 13 Vet. App. 1, 5 (1999), Damrel v. Brown, 6 Vet. App. 242, 246 (1994), in light of the rating board physician's participation in the August 1985 rating action, there was a tenable basis for the determination.

Further, the Veteran neither contends that all evidence of record was not considered by the rating board nor does he identify any reasonable basis to otherwise conclude that all relevant laws and regulations were not properly considered and applied, nor is any such position reasonably supported by the evidence of record.  Accordingly, absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  In any event, at the time of the August 1985 rating decision, VA regional offices were not required to provide a statement of reasons or bases for their decisions, and the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that regional office decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed.Cir.2004) (holding that statements of reasons or bases in the regional offices' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision").  Indeed, the Court recently reaffirmed this principle.  See King v. Shinseki, 26 Vet. App. 433, 439 (2014).

Finally, the Veteran did not serve at least 90 days of active duty and he was not diagnosed as having a neurologic disability during service.  Cf. Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  Here, in light of his fewer than 90 days active duty service, the provisions set forth in 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 are not applicable.

In conclusion, based upon the evidence existing at the time of the August 1985 rating decision, the Board finds that the correct facts, as they were known at that time, were before the adjudicator, and that the statutory and regulatory provisions extant at the time were correctly applied, such that the Board finds no clear and unmistakable error in the August 1985 rating decision.  Therefore, the claim for CUE is denied.


ORDER

The August 1985 rating decision that denied service connection for scoliosis with absence of left Achilles does not contain clear and unmistakable error and the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


